Citation Nr: 9910108	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-24 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
(PTSD) disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The Board observes that a VA examiner diagnosed the veteran 
with PTSD in January 1998 resulting from his military 
service.  Although the veteran contends that he engaged in 
combat, the record does not confirm it.  In this regard, his 
service records do not indicate that he received a combat 
medal or citation.

In February 1996, the veteran denied being directly exposed 
to combat.  He has, however, identified several traumatic 
experiences during his tour of duty in Vietnam, which, if 
verified, could establish a basis for granting service 
connection.  According to the veteran's service records, he 
served in the 31st, 34th, and the 36th engineer battalions 
respectively as a truck driver and a clerk typist.  In his 
stressor statements he described a number of events, to 
include killing a Vietnamese soldier, being "abducted" by 
Vietnamese nationals for one and a half days, riding "shot 
gun" on truck convoys looking out for the enemy, and seeing 
a number of dead bodies.

A review of the record reveals that the RO did not attempt to 
corroborate and verify the veteran's assertions regarding his 
claimed stressors because he could not give specific dates.  
While the Board acknowledges the RO's decision not to confirm 
the veteran's stressors due to a lack of specificity, 
nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that an attempt should be made to 
verify a veteran's stressors if diagnosed with PTSD.  See 
Cohen v. Brown, 10 Vet. App 128 (1997).  Hence, the Board 
believes that an attempt to verify these assertions is 
necessary to fulfill the mandated duty to assist under 38 
U.S.C.A. § 5107(a), and in light of Manual M21-1, Part VI, 
paragraph 7.46(f)(2).

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, to 
specifically include such detail as the 
dates (within 7 days), precise locations, 
and an itemized description of events, 
exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
veteran in his written statements.

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

2.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

4.  If a stressor is verified, the RO 
should also arrange for the veteran to be 
seen for a psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an in-service 
stressor, he or she must identify which 
stressor detailed is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examination 
report should be typed.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
service connection for PTSD in light of 
relevant laws, regulations and decisions 
of the Court, including Cohen.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


